internal_revenue_service department of the treasury uniform issue list washington dc contact person telephorié numoer in reterence ta date op e ep t attention legend church a organization b community c community d diocese e program f entity g profit -sharing plan h tl group_life_insurance plan i health care plan j group disability plan k tax-deferred annuity plan l t f cafeteria_plan m committee n state x page dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning whether certain employee benefit plans maintained by organization b qualify as church plans under sec_414 of the internal_revenue_code code in support of your ruling_request you have submitted the following statements and representations organization b is a nonstock nonprofit corporation organization b was founded to organization b was incorporated in organized under the laws of state x to provide housing and care for the elderly by resolution of diocese e purchase and operate a home for adults and its first home was opened on date to provide residential care for resident women men and couples changed to entity g organization b's name was changed to its present name but it retained the same corporate charter under a different corporate charter operates communities c and d which provide continuing care services in two locations within state x currently ha sec_184 independent living units assisted living units and nursing care beds independent living units assisted living units and nursing care beds entity g continues organization b owns and and then again in date community d has in date its name was community c organization b is an organization described in section of the code which is exempt from income_taxation c under sec_501 of the code purposes per the restated articles of incorporation is to maintain operate manage control and regulate a residential home or homes for the aged in state x under the supervision and direction of church a in diocese e its statement of corporate organization b was founded at the annual council of today according to its mission since its inception organization b has maintained diocese e close ties to church a statement organization b's goal is to provide the highest quality retirement housing with continuing care services while promoting each resident's dignity privacy and individuality consistent with the christian principles upon which it was founded in addition according to its vision statement organization b seeks to maintain close ties to diocese e in its parishes membership and residency at the communities are open to all otherwise eligible applicants regardless of religious faith forty percent of organization b's residents are page and members of church a in diocese e have in furtherance members of church a the highest priority for financial assistance of its mission to provide housing and care in a christian atmosphere organization b maintains a chapel reserved for worship at each of the communities has two church a ministers on its staff and sponsors seminarian students from a seminary related to diocese e willing employees with the ability and resources necessary to further church a's involvement participation and oversight of the facilities in addition organization b provides both communities sponsor many religious and spiritual activities for their residents coordinated by volunteers from local church a churches and other churches clergy in diocese e some of organization b's volunteers are many of these activities are as an extension of its mission organization b has established program f to formalize and energize the relationships between church a and the communities provides a liaison with local parishes serves as a resource for programs and services to older people and provides an ongoing awareness of organization b's mission representatives who are the primary contact between the communities and their parishes are appointed by their clergy and are selected for their strong commitment to both parish and community and for their interest in ministries to the elderly this program builds and strengthens connections within the larger church a community program f program f all members of organization b's board_of trustees are board members are elected to three year elected by the board_of trustees of entity g who in turn are elected by diocese e terms of office and have a right to serve two terms may be no less than and no more than board members up to three of these board members may be elected from among the board_of directors of a separate charitable entity formed to hold and receive charitable_contributions and bequests for organization b according to organization b's bylaws all board members must be communicants in good standing of church a there organization b is self-supporting and is not directly in however the bishop of diocese e the budget of diocese e provides guidance and direction to organization b and he assists with fundraising and public relations churches of church a support organization b either directly or through the church a women entity g also provides support to organization b gifts to organization b are from members of church a in addition a majority of the charitable approximately page organization b maintains the following employee benefit profit-sharing_plan h group_life_insurance plan i plans health care plan j group disability plan k tax-deferred annuity plan l and cafeteria_plan m aforementioned plans are hereinafter referred to as the plans all of the only employees of organization b are eligible to participate in the plans plans are employees of for-profit entities and at no time have any of the participants been employed by for-profit organizations or worked in unrelated trades_or_businesses none of the participants in the committee n also oversees and supervises the the plans are administered on behalf of organization b's employees by committee n whose sole purpose is to administer the plans plans' activities in a fiduciary capacity organization b appoints the members of committee n n established in consists of various department managers vice presidents and the executive directors of community c and community d respectively committee n reports directly to the president of organization b who serves on and reports to organization b's board_of trustees the president of committee based on the foregoing facts and representations a ruling is requested that each of the plans is a church_plan within the meaning of sec_414 of the code as of date or the plan's inception date whichever is later sec_414 of the code defines a church_plan asa plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is o249 page controlled by or associated with a church or a convention or association of churches sec_414 c or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of the code provides that a church sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 e a of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years e c i provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements section sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 c sec_1017 of erisa provided that secton e applied as of the date of erisa's enactment however sec_414 e subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa publaw_96_364 to provide that sec_414 was effective as of date enacted date b in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 a organization b is an organization described in sec_501 under sec_501 organization b operates communities c and d under the supervision and direction of church a in diocese be of the code which is exempt from federal_income_tax by its statement of corporate purpose page organization b's close affiliation with church a is illustrated by the continued strong representation of church a among organization b's management and members of its board_of trustees by the financial support that organization b receives from the churches and members of church a by the presence of a chapel in communities c and d as well as two ministers on its staff and by organization b's commitment since its founding to further the principles and ideas of church a elected by entity g's board_of trustees who in turn are elected by diocese e in addition organization b's board_of trustees are thus organization b is both associated with church a and indirectly controlled by it therefore pursuant to sec_414 e b and c of the code employees of organization b are deemed to be employees of church a and church a is deemed to be the employer of such employees for purposes of the church_plan rules however an organization must also establish that its plans are established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a described in sec_414 a must have as its principal purpose the administration of the plans and must also be controlled by or associated with a church or a convention or association of churches of the code of the code an organization to be committee n's sole purpose is the administration of the committee n is controlled by church a indirectly plans committee n reports to organization b's president who serves on the board_of trustees that all trustees be communicants in good standing of church a in diocese e organization b's board_of trustees are elected by the board_of trustees of entity g who in turn are elected by diocese e organization described in sec_414 a therefore committee n qualifies as an organization b's bylaws require of the code also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years committee n was established to administer the plans in organization b is a code sec_501 organization that is controlled by and shares common religious bonds and convictions with church a its plans are maintained by an organization the sole purpose of which is the administration of the plans church a through diocese e committee n is controlled by or associated with accordingly in regard to your am page ruling_request we conclude that each of the plans is a church_plan within the meaning of sec_414 of the code as of date or the plan's inception date whichever is later we are not ruling directly or indirectly on whether cafeteria_plan m constitutes a cafeteria_plan within the meaning of sec_125 of the code or on whether amounts allocable to the benefits under profit-sharing_plan h group_life_insurance plan i health care plan j group disability plan k received or nontaxable therefore this ruling shall not be construed as approving any of the plans referred to herein under sec_125 or any other provision of the code except sec_414 or tax-deferred annuity plan l are constructively this letter expresses no opinion on the status of tax- deferred_annuity plan l under sec_403 of the code this letter expresses no opinion as to whether profit-sharing_plan h satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district director's office of the internal_revenue_service a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice ce ae
